PD-1681-14

AARON RAMSEY                                             IN THE TEXAS COURlECBVED iKl
                                                                              COURT OS-CiJ^'Al^T;-!.^
VS.                                                      OF CRIMINAL APPEALS
                                                                                   DEC 3 1 2014
THE STATE OF TEXAS                                      AT AUSTIN


          SEEKING DISCRETIONARY REVIEW FROM A DECISION BY TRE°-                          7 R'
        COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS AT DALLAS
                            IN CAUSE NO. 05-13-00575-CR

           PETITIONER'S , AARON RAMSEY'S, MOTION TO EXTEND TIME
               FOR FILING PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

              COMES NOW, Petitioner, Aaron Ramsey, pro se and respectfully

requests that the time for filing of Petitioner, Aaron Ramsey's Petition for Discretionary
                                                                 FILED IN
Review in the above -styled and numbered cause be extendec^^i^ijUjg^^ij^i^ .pp_
motion the Petitioner would show the Court the following:                CZC 3 1 2C<"}

                                                                       Abel Acosta, Cierk
              In Cause No.F12-53925-1 Appellant was convicted of Serious Bodily Injury

to a Child and sentenced to Life in the Texas Department of Criminal Justice,

Institutional Division. The Court of Appeals affirmed the appeal on December 2,

2014.


                                             II.


              The present deadline for filing of Petitioner /Appellant's Petition for

Discretionary Review is January 1, 2015. Petitioner respectfully requests an extension

of time until 3(0 HprJI .20]^.
                                             III.


              No previous extension of time has been granted.
                                             IV.


               Petitioner would show the Court that a reasonable explanation exists for

the requested extension. The facts on which petitioner relies to reasonably explain the

need for this extension are as follows:

               Petitioner has not had sufficient time after receipt of the opinion of the

Court of Criminal Appeals to prepare his petition for discretionary review, pro se, for

filing with this Court.

               WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

requests that the time for filing of the Petition for Discretionary Review be extended to

the aforementioned date.




                                                          Aaron Ramsey, Petitioner      Zs-> \




                                                          City,        State,           Zip




                                    Certificate of Service

       I hereby certify that a true copy of the foregoing motion has been served on the
Assistant District Attorney for Dallas County- Appellate Section, Frank Crowley Courts
Building, Lock Box 19, Dallas, Texas 75207-4399 by depositing same in the United
States Mail, Postage Prepaid, on this the     day of            , 2014.



                                                   Petitioner, Aaron Ramsey
1ZUL cn^ffm/l        &r*l'-
            7-


                '*rtJ^-<Wt &j£e*>LS/Z72n /<>^/<7<&'/& h^J/^J
                                    *J&          :&
                                                      p>


                                  Ss4>C<£/-g/L




                                B«r///uffiL>BT: